DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Dante Migale on 01/07/22. The application has been amended as follows: 

The claims have been amended as follows:

(1) Claim 1, Lines 2-3, delete “a rigid material defining a storage area, the smoking accessory container having an inner surface and an outer surface;”
(2) Claim 1, Line 5, after “a lid;” add --the body and the lid formed from a rigid material and defining a storage area, the smoking accessory container having an inner surface and an outer surface;--
(3) Claim 25, Lines 2-3, delete “a rigid material defining a storage area, the smoking accessory container having an inner surface and an outer surface;”
(4) Claim 25, Line 5, after “a lid;” add --the body and the lid formed from a rigid material and defining a storage area, the smoking accessory container having an inner surface and an outer surface;--

/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649